Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marsha Jameson appeals the district court’s order granting summary judgment to Defendants in this action alleging employment discrimination in violation of the Rehabilitation Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jameson v. United States Post Office, No. 1:09-cv-00583-CMH-TCB, 2009 WL 4730714 (E.D. Va. filed Dec. 8, 2009; entered Dec. 9, 2009). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.